Citation Nr: 1540041	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  07-07 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the left shoulder, to include as secondary to service-connected residuals of lumbosacral strain with facet degenerative changes. 

2.  Entitlement to service connection for arthritis of the right shoulder, to include as secondary to service-connected residuals of lumbosacral strain with facet degenerative changes.
 
3.  Entitlement to service connection for arthritis of the left elbow, to include as secondary to service-connected residuals of lumbosacral strain with facet degenerative changes. 

4.  Entitlement to service connection for arthritis of the right elbow, to include as secondary to service-connected residuals of lumbosacral strain with facet degenerative changes.
 
5.  Entitlement to service connection for arthritis of the left wrist, to include as secondary to service-connected residuals of lumbosacral strain with facet degenerative changes. 

6.  Entitlement to service connection for arthritis of the right wrist, to include as secondary to service-connected residuals of lumbosacral strain with facet degenerative changes.
 
7.  Entitlement to service connection for arthritis of the left hip, to include as secondary to service-connected residuals of lumbosacral strain with facet degenerative changes. 

8.  Entitlement to service connection for arthritis of the right hip, to include as secondary to service-connected residuals of lumbosacral strain with facet degenerative changes.
 
9.  Entitlement to service connection for arthritis of the left ankle, to include as secondary to service-connected residuals of lumbosacral strain with facet degenerative changes. 

10.  Entitlement to service connection for arthritis of the right ankle, to include as secondary to service-connected residuals of lumbosacral strain with facet degenerative changes.
 
11.  Entitlement to service connection for arthritis of the left knee, to include as secondary to service-connected residuals of lumbosacral strain with facet degenerative changes. 

12.  Entitlement to service connection for arthritis of the right knee, to include as secondary to service-connected residuals of lumbosacral strain with facet degenerative changes.
 
13.  Entitlement to service connection for arthritis of the cervical spine, to include as secondary to service-connected residuals of lumbosacral strain with facet degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to August 1978. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

The Veteran submitted a statement in March 2007, which was accepted as a Substantive Appeal, in which he indicated he desired a local hearing.  It was unclear from his March 2007 statement whether he desired a hearing before an RO Decision Review Officer (DRO) or a Travel Board or videoconference hearing before the Board.  As such, in June 2010, the Board, in pertinent part, remanded these appeals for the AOJ to contact the Veteran to determine if he desired a local hearing and, if so, the type of hearing he requested.  If a hearing was requested, the AOJ was instructed to schedule the Veteran for that type of hearing.  In June 2010, the Veteran was sent a letter asking him whether he wanted a local hearing and if so, which type of hearing he wanted.  In July 2010 statements, the Veteran and his representative responded that the Veteran wanted a DRO hearing.  However, the Veteran was not scheduled for the requested DRO hearing.  Thus, this DRO hearing must be scheduled before deciding his appeals.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 20.700 (2015); see Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the United States Court of Appeals for Veterans Claims (Court) or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a local hearing at the RO with a DRO at the earliest opportunity for him to testify on the claims currently on appeal.  Notify the Veteran of the date, time and location of the hearing.  Put a copy of this letter in his claims file.  If, for whatever reason, he changes his mind and elects not to have a hearing, or fails to report for it, also document this in his claims file.

2.  After the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


